Citation Nr: 1700614	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  12-15 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a right shoulder disability.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for gastroesophageal reflux disease (GERD).

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for a low back disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to a compensable rating for degenerative joint disease (DJD) of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January to June 1991, and from July 1999 to November 2003, with additional service in the Army National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision bu the Chicago, Illinois RO.  In August 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing the Veteran requested, and was granted, a 60 day abeyance period for the submission of additional evidence; such evidence was received.

The issues of service connection for a low back disability (on de novo review) and for bilateral hearing loss, and the matter of the rating for left shoulder DJD are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  In August 2016, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran that he was withdrawing his appeal to reopen a claim of service connection for a right shoulder disability; there is no question of fact or law in this matter remaining for the Board to consider.

2.  An unappealed September 2005 rating decision denied the Veteran service connection for GERD based essentially on a finding that any such disability was unrelated to his service.   

3.  Evidence received since the September 2005 rating decision is cumulative or does not tend to show that the Veteran has GERD that is related to his service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for GERD, and does not raise a reasonable possibility of substantiating such claim.

4.  An unappealed September 2005 rating decision denied service connection for a low back fracture, based essentially on a finding that such injury in service was not shown.

5.  Evidence received since the September 2005 rating decision includes presumed credible testimony from the Veteran regarding the occurrence of a back injury in service; relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal are met with respect to the appeal to reopen a claim of service connection for a right shoulder disability; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(a)(b)(c) (2016).

2.  New and material evidence has not been received, and the claim of service connection for GERD may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a)(2016).

3.  New and material evidence has been received and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative, and must be in writing, or on the record at a hearing.  38 C.F.R. § 20.204(a)(b).  

In June 2012, the Veteran filed a substantive appeal that, in pertinent part, perfected his appeal to reopen a claim of service connection for a right shoulder disability.  In an August 2016 statement, he stated that he wished to withdraw the appeal to reopen a claim of service connection for a right shoulder disability.  As he has withdrawn his appeal in this matter, there remains no allegation of error of fact or law for appellate consideration in the matter.  Accordingly, the Board has no further jurisdiction in the matter, and the appeal to reopen a claim of service connection for a right shoulder disability must be dismissed.




Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by March 2009 and April 2009 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).

During the August 2016 Board hearing, the undersigned advised the Veteran of what is still needed to substantiate the claims (evidence that current claimed disabilities are related to service; new and material evidence to reopen the previously denied claims); his testimony reflects that he is aware of what is needed to substantiate the claims.

Inasmuch as this decision grants in full the portion of the claim regarding a low back disability that is being decided, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

The Veteran's service treatment records (STRs), service personnel records (SPRs), and pertinent postservice treatment records have been secured.  In a claim to reopen the duty to assist by arranging for an examination or securing a medical opinion does not arise unless the claim is in fact reopened.  38 C.F.R. § 3.159(c)(4)(iii).  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder first diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 38 C.F.R. § 3.156(a) and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding opening".  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claims.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

New and material evidence to reopen a claim of service connection for GERD

A September 2005 rating decision denied the Veteran service connection for GERD, based essentially on findings that there was no record of any treatment for, or diagnosis, of GERD during service (and that any such disability was unrelated to his service).  New and material evidence was not received within one year following the September 2005 decision.
The evidence of record at the time of the September 2005 rating decision included the Veteran's STRs, his lay statements, and VA and private treatment records.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of GERD.  On August 2003 post deployment medical assessment, he denied frequent indigestion or heartburn.  The post-deployment medical evidence is silent for complaints, findings, treatment or diagnosis of GERD.

Evidence received since the September 2005 rating decision includes VA and private treatment records, and lay statements and testimony from the Veteran.

At the August 2016 Board hearing, the Veteran testified that he began having acid reflux during active duty.  He testified that he was on medication for acid reflux before he deployed to Iraq, and that the condition worsened when he returned.

Because service connection for GERD was previously denied based on a finding that any such disability was unrelated to service, for evidence to be new and material in this matter, it would have to pertain to that unestablished fact, i.e., tend to show that GERD is related to his service.

The Veteran's additional lay statements and testimony describing symptoms in service are cumulative, and not new, evidence.  His reports of continuing complaints postservice likewise are also cumulative and not new evidence.  To the extent that he may be seeking to relate his current GERD to service or to treatment after service by his own assertions to that effect, such assertions likewise are cumulative (and not new) evidence.  

In summary, the evidence received since September 2005 pertaining to the Veteran's GERD is cumulative and duplicate, and is not new evidence that tends to support that such disability is related to his service.  Therefore, the Board must find that the additional evidence received since September 2005 is not material evidence that addresses an unestablished fact necessary to substantiate the claim of service connection for GERD, i.e., nexus of the disability to service; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, even the low threshold for reopening endorsed by the Court in Shade is not met, and the claim of service connection for GERD may not be reopened.

New and material evidence to reopen a claim of service connection for low back disability

A September 2005 rating decision denied the Veteran service connection for a low back fracture, based essentially on a finding that such injury in service was not shown.  He was informed of, and did not appeal, that decision, or submit new and material evidence within a year following the September 2005 decision, and that decision is final.  38 U.S.C.A. § 7105.

The pertinent evidence of record at the time of the September 2005 rating decision included the Veteran's STRs, his statements, and postservice VA treatment records.

Evidence received since the September 2005 rating decision includes VA and private treatment records through 2016, a VA examination and opinion, and statements and testimony from the Veteran.

The evidence received since the September 2005 rating decision was not before agency decision-makers at that time, is new, and directly addresses an unestablished fact necessary to substantiate the Veteran's claim of service connection for a low back disability.  Specifically, at the August 2016 Board hearing, he testified: that in September 2001, he was standing on top of a tractor trailer bed on top of a train, loading equipment as part of pre-combat deployment training, when he lost his footing and fell off the trailer and train onto a large wooden crate; that he got up and went back to what he was doing, but could not walk the next morning; that he was evaluated and told that he had a specific type of fracture due to blunt force trauma in addition to several pulled muscles in the lower back; that he was on bed rest for a couple of weeks and then received a few months of physical therapy; and that he has had constant back problems since then.  He testified that, in support of this appeal, he had submitted a hospital record from the day after his back injury, when he first sought treatment, which indicates the type of fracture he incurred, and that he still has a copy of the hospital treatment record from the day after the injury.
The additional evidence received (specifically, the Veteran's hearing testimony, which is considered credible) suggests that he sustained an injury in service and that there is an outstanding record of treatment immediately following the in-service injury.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade, the Board finds that the evidence is both new and material, and that the claim of service connection for a low back disability must be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for a right shoulder disability is dismissed.

The appeal to reopen a claim of service connection for GERD is denied.

The appeal to reopen a claim of service connection for a low back disability is granted.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims remaining on appeal.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  

Regarding service connection for a low back disability, the Veteran testified that he was evaluated the day after his injury in service in September 2001, and he was told that he had a specific type of fracture due to blunt force trauma in addition to several pulled muscles in the lower back.  He testified that, in support of this appeal, he had submitted a hospital record from the day following his back injury, when he first sought treatment, which indicated the type of fracture he incurred, and that he still has a copy of that hospital treatment record which he can submit.  A review of the record did not find the treatment record the Veteran notes.  As he indicated in sworn testimony that he has a copy to submit, development for such record is necessary.  A new VA examination to secure a medical nexus opinion would also be indicated if such evidence is received.

While a right ear hearing loss disability pre-existed the Veteran's service from 1999 to 2003 (and does not appear to have worsened during that period), such hearing loss was not noted when he entered service in January 1991.  The record does not include an adequate opinion regarding the etiology of the right ear hearing loss.  Regarding left ear hearing loss, the June 2009 VA examiner noted that it pre-existed service.  That is inaccurate and, as the opinion is based upon an incorrect history, the examination/opinion offered is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  An examination that takes into account the accurate history is necessary.  

The Veteran contends that his left shoulder DJD has worsened since the most recent (April 2009) VA examination.  A new examination is appropriate when there is an assertion of an increase in severity since the last examination.  At the August 2016 Board hearing, the Veteran testified that his left shoulder motion is limited due to arthritis, and that he cannot sleep on his left side because it causes his entire left arm to go numb.  He testified that sometimes when he drives, he loses all feeling in the left arm from the shoulder down; that the shoulder clicks and locks; and that he currently works as a heavy equipment operator, and his left shoulder disability impacts on his work.  A contemporaneous examination to assess the severity of the shoulder disability, to include whether there is separately ratable nerve pathology, is indicated.

Updated records of any VA evaluations or treatment the Veteran may have received for the disabilities remaining at issue are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:
1.  The AOJ should ask the Veteran to submit for the record the hospital record of his initial back treatment in service in September 2001 (that he indicated in hearing testimony is in his possession).  If no such record is received in response, it should be so noted in the record (with explanation, e.g. the record does not exist).

2.  The AOJ should secure for the record copies of the complete outstanding clinical records of all VA evaluations and treatment the Veteran has received for his back, left shoulder, and hearing loss.  The AOJ should review the records received, and arrange for any further development suggested by the information therein. 

3.  The AOJ should then arrange for an orthopedic examination of the Veteran (with neurology consult, if deemed appropriate) to determine the nature and likely etiology of his low back disability (particularly in light of any record of injury in service he submits pursuant to the request above), and specifically whether or not it is related to an injury in service, and to ascertain the current severity of his left shoulder DJD.  The entire record (including this remand) should be reviewed by the examiner in connection with the examination.  Based on examination/interview of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each current low back disability found.  

(b) Regarding each low back disability entity diagnosed, is it at least as likely as not (a 50% or greater probability) that such was incurred in or caused by the Veteran's active duty service, to include as due to injury therein?  The opinion must specifically acknowledge any additional record pertaining to a back injury in service submitted by the Veteran pursuant to the request above, and should include comment as to whether the disability picture presented is consistent with the Veteran's accounts that manifestations first appeared following a fall injury in service, and have persisted ever since.  

(c) If the opinion is to the effect that the Veteran's diagnosed low back disability was not caused or aggravated by his service, please identify the etiology considered more likely.

(d) The examiner should describe all symptoms and impairment of the left shoulder disability in detail, to include notation whether there is any (separately ratable) nerve damage of the left shoulder/arm (if so, please identify the nerve involved, and the nature and extent of pathology found).  
  
The examiner(s) must explain the rationale for all opinions, citing to supporting factual data as deemed appropriate.

4.  The AOJ should also arrange for the Veteran to be examined by an otologist or audiologist to determine the likely etiology of his bilateral hearing loss disability (specifically whether it is related to/was incurred in or aggravated by his service).  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination/interview of the Veteran, the examiner must offer opinions that respond to the following: 

(a) Noting that a right ear hearing loss disability was not found on service entrance in 1991, but was noted on the Veteran's entrance in active duty in 1999, please identify the likely etiology for his right ear hearing loss disability.  

(b) Acknowledging that a left ear hearing loss disability was not noted on entrance in service, is a left ear hearing loss disability at least as likely as not (a 50% or better probability) related to the Veteran's acknowledged exposure to noise trauma in service (in his MOS as a heavy construction equipment operator)?  

The examiner must explain the rationale for all opinions in detail; if the opinion is to the effect that the Veteran's hearing loss is unrelated to service, the explanation should identify other (considered more likely) possible etiologies for the hearing loss.

5.  The AOJ should then review the expanded record and readjudicate the remaining claims (service connection for a low back disability on de novo review).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


